

CONSULTING AGREEMENT
 
This Consulting Agreement, by and between El Capitan Precious Metals, Inc., a
Nevada corporation (the “Company”), and Charles C. Mottley (the “Consultant”) is
entered into as of the 1st day of October, 2007 (the “Effective Date”).
 
Now, Therefore, for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Consultant, each
intending to be legally bound, hereby agree as follows:
 
1.  Consultant Services. During the term of this Agreement, Consultant shall
from time to time use its best efforts to perform corporate advisory services
for the Company, including without limitation providing services relating to:
(i) strategic advisory services; (ii) corporate financial planning; (iii) market
analysis; (iv) introductions to potential investors; and (v) other consulting
and advisory services which may in the future be mutually agreed upon by the
Company and Consultant.
 
The Company and Consultant hereby acknowledge and agree that: (i) Consultant is
not a “broker” or “dealer” as defined under any applicable federal and/or state
securities laws; (ii) Consultant shall not engage in any acts for which he is
required to be a broker-dealer; (iii) Consultant shall solely act to provide
advice to the Company with respect to capital raising and market analysis, and
shall not engage in any sales efforts in connection with any investment by any
person or entity in the Company; (iv) Consultant shall not participate in any
negotiation of the terms of any such investment; and (v) Consultant shall not
give any advice to anyone regarding the valuation of, potential return on, or
the terms of any investment in, any securities of the Company, except as
authorized by the Company. Consultant makes no representations, warranties or
guaranties of any specific results or success.
 
The Company further acknowledges that the services of Consultant provided
hereunder are not exclusive to the Company, and, subject to the terms of Section
6 hereof, nothing herein shall be construed to limit or restrict Consultant or
his affiliates in conducting such business with respect to others or in
rendering such advice to others. Consultant hereby acknowledges that the
Company’s engagement of Consultant is similarly not exclusive, and the Company
is free to obtain similar services as provided by Consultant from third parties.
 
2.  Term. Subject to earlier termination by the parties in accordance with the
terms of Section 8 hereof, the term of this Agreement shall commence on the
Effective Date and continue until such time that the Company has paid Consultant
an aggregate Consulting Fee of $300,000 pursuant to the terms of Section 3
hereof (the “Term”).
 
3.  Compensation. As consideration for Consultant’s entry into this Agreement
and performance of the consulting services set forth herein, the Company shall
pay Consultant the following compensation (the “Consulting Fee”):
 
(a)  Base Payment. The Company shall pay Consultant a one-time payment of
$25,000, in cash, within five (5) days of the first date after the Effective
Date upon which the Company’s cash balance exceeds $250,000 in the aggregate
(the “Base Payment”); and
 
(b)  Monthly Payment. The Company shall pay Consultant up to an aggregate of
$275,000, payable in monthly installments during the Term, the amount of each
such installment to be based on the Company’s cash availability as determined by
the Company’s average daily cash balance for the preceding month in accordance
with the following schedule (each a “Monthly Payment”):
 
 
 

--------------------------------------------------------------------------------

 
 

     
Company’s Average Daily Cash
Balance for the Preceding Month 
     
Less than $250,000 
   
$250,000 to $500,000 
   
$500,000 to$1,000,000 
   
Over 
$1,000,000
 
 
Monthly payment amount
 

$

2,500
 

$

5,000
 

$

7,500
 

$

10,000
 

 
4.  Reimbursement. All third-party and out-of-pocket expenses incurred by the
Consultant in performing the consulting services shall be paid by the Company,
or shall be reimbursed by the Company if paid by the Consultant on behalf of the
Company, within ten (10) days of receipt of written notice by the Consultant,
provided that the Company must approve in advance all such expenses.
 
5.  Confidentiality. As a condition to the Company’s obligations hereunder and
Consultant’s continuing relationship with the Company as a consultant and
financial and investment advisor, Consultant understands and agrees as follows:
 
(a)  Consultant acknowledges that he may have received, or may receive in the
future, certain confidential forward-looking statements and information, either
written or oral, or other confidential or non-public information from the
Company concerning the Company and its prospects, including without limitation
all financial statements, reports, memorandums, analyses, notes or other
information that are based on, contain or reflect any information deemed
confidential by the Company (collectively, the “Confidential Information”).
 
(b)  Consultant shall use the Confidential Information solely for the purpose of
performing the services required to be performed by Consultant hereunder.
Consultant shall keep all Confidential Information confidential, and shall not
disclose any Confidential Information without the prior written consent of the
Company.
 
(c)  Following the completion of its engagement by the Company, Consultant shall
promptly return any Confidential Information in their respective possessions to
the Company, without retaining any copy thereof, and destroy all tangible forms
of Confidential Information prepared by or for internal use which reflect,
contain or embody Confidential Information.
 
(d)  Consultant hereby acknowledges that he is aware that the securities laws of
the United States prohibit any person who has material non-public information
concerning the Company or a possible transaction involving the Company from
purchasing or selling securities in reliance upon such information or from
communicating such information to any other person or entity under circumstances
in which it is reasonably foreseeable that such person or entity is likely to
purchase or sell such securities in reliance upon such information.
 
(e)  For the purposes of this Agreement, the definition of “Confidential
Information” shall not include information which (i) had been made previously
available to the public by the Company; (ii) is or becomes generally available
to the public, unless the information being made available to the public results
in a breach of this Agreement; (iii) prior to disclosure to Consultant, was
already rightfully in any such person’s possession; or (iv) is obtained by
Consultant from a third party who is lawfully in possession of such information,
and not in violation of any contractual, legal or fiduciary obligation to the
Company, with respect to such information and who does not require Consultant to
refrain from disclosing such information to others.
 
 
2

--------------------------------------------------------------------------------

 
 
6.  Non-Solicitation and Non-Competition. Consultant agrees that, during the
period from the Effective Date to the date that is one (1) year beyond the Term,
Consultant will not, without the prior written consent of the Company, directly
or indirectly, on behalf of Consultant or any third party, do or commit any of
the following acts:
 
(a)  Induce, entice, hire or attempt to hire, employ or otherwise contract with
any employee or independent contractor of the Company; provided, that Consultant
may contract with independent contractors for matters that are not related to
the business activities of the Company.
 
(b)  Induce, or attempt to induce any employee or independent contractor of the
Company to leave the employ or cease doing business with the Company.
 
(c)  Induce, or attempt to induce, any customer, supplier, vendor or any other
person to cease doing business with the Company.
 
(d)  Induce or attempt to induce any individual to violate any agreement with
the Company.
Consultant further agrees that, from the Effective Date to the date that is one
(1) year beyond the Term, he will not, without the prior written consent of the
Company, directly or indirectly, render services, advice or assistance to any
corporation, person, organization or other entity which engages in the mining
business, or engage in any such activities in any capacity whatsoever,
including, without limitation, as an employee, independent contractor, officer,
director, manager, beneficial owner, partner, member or shareholder (other than
being a shareholder of a corporation required to file periodic reports with the
Securities and Exchange Commission under Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended, where the shareholder’s total holdings are
less than three percent (3%)).
 
7.  Status of Consultant as Independent Contractor.
 
(a)  Using his best efforts, Consultant shall devote such time to the
performance of the services described in this Agreement as may be necessary to
satisfactorily complete the such services.
 
(b)  Consultant shall be an independent contractor in the performance of this
Agreement, and shall not be deemed an employee of the Company for any purpose
whatsoever. Consultant shall not be entitled to participate in any benefit
programs for the Company employees, including without limitation health
benefits, life insurance, pension or profit sharing plans and paid vacation and
sick leave. Consultant shall be solely responsible for the payment of his income
taxes as required by any and all government agencies with respect to
compensation paid to Consultant by the Company, and shall comply with all
regulations therefrom.
 
(c)  Consultant shall have no power to act as an agent of the Company or bind
the Company in any respect.
 
8.  Termination.
 
(a)  Termination by Company. The Company shall be entitled to terminate this
Agreement with or without Cause (as defined herein) at any time with written
notice to Consultant. In the event termination is with Cause, the Company shall
be required to pay Consultant for any accrued (in accordance with the schedule
set forth in Section 3 hereof) and unpaid portion of the Consulting Fees and
reimburse Consultant for any accrued and unpaid expenses up to the date of
termination. In the event termination is without Cause, the Company shall be
required to continue to pay Consultant the Consulting Fee (in accordance with
the schedule set forth in Section 3 hereof) through the remainder of the Term.
"Cause" means any of the following: (i) failure of Consultant to perform the
services hereunder; (ii) gross negligence or willful misconduct of Consultant in
connection with his duties or responsibilities; (iii) fraudulent activity by
Consultant; (iv) any action of Consultant exposing the Company to material
adverse consequences, financial or otherwise; (v) Consultant’s indictment of any
felony or a misdemeanor involving moral turpitude (including entry of a nolo
contendere plea); (vi) Consultant’s misappropriation or embezzlement of the
property of the Company or its affiliates (whether or not a misdemeanor or
felony); or (vii) Consultant’s death or disability resulting in his inability to
perform the services under this Agreement.
 
(b)  Termination by Consultant. Consultant shall be entitled to terminate this
Agreement, for any reason or no reason, upon thirty (30) days written notice. In
the event of Consultant’s termination of this Agreement, Consultant shall be
entitled to payment for any accrued (in accordance with the schedule set forth
in Section 3 hereof) and unpaid portion of the Consulting Fees and reimbursement
for any accrued and unpaid expenses up to the date of termination.
 
 
3

--------------------------------------------------------------------------------

 
 
9.  General Provisions.
 
(a)  Assignment. Consultant may not assign or subcontract his rights or
obligations under this Agreement without the prior written consent of the
Company. The Company may assign its rights to any affiliated entity.
 
(b)  Amendment. This Agreement may be modified or amended only by a written
agreement signed by both the Company and Consultant.
 
(c)  Governing Law. The laws of Nevada will govern the validity, construction,
and performance of this Agreement, without regard to any choice of law or
conflict of law rules and regardless of the location of any arbitration under
this Agreement.
 
(d)  Construction. Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under the applicable law. If any provision of
this Agreement is to any extent invalid under the applicable law, that provision
will still be effective to the extent it remains valid. The remainder of this
Agreement also will continue to be valid, and the entire Agreement will continue
to be valid in other jurisdictions. 
 
(e)  No Waiver. No failure or delay by either the Company or Consultant in
exercising or enforcing any right or remedy under this Agreement will waive any
provision of the Agreement. Nor will any single or partial exercise by either
the Company or Consultant of any right or remedy under this Agreement preclude
either of them from otherwise or further exercising these rights or remedies, or
any other rights or remedies granted by any law or any related document. 
 
(f)  Captions. The headings in this Agreement are for convenience only and shall
not affect this Agreement’s interpretation.
 
(g)  References. Except as otherwise required or indicated by the context, all
references to Sections in this Agreement refer to Sections of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(h)  Entire Agreement. This Agreement supersedes all previous and
contemporaneous oral negotiations, commitments, writings, and understandings
between the parties concerning the matters in this Agreement. In the case of any
conflict between the terms of this Agreement and any other agreement, writing or
understanding, this Agreement will control. 
 
(i)  Notices. Any notice to be given shall be sufficiently given when received,
and, if mailed, shall be deemed received three (3) business days after the date
of mailing if sent by certified mail, postage prepaid, to the address of the
party set forth below (or to such other address as the party shall designate by
written notice).


If to the Company, to:
El Capitan Precious Metals, Inc.
 
 
1325 Airmotive Way, Suite 276
 
Reno, NV 89502
 
 
Attention:  Chief Financial Officer
 
 
Facsimile:   (775) 201-0168
       
If to Consultant, to:
Charles C. Mottley
             

 
Facsimile:
   

 
(j)  Severability. The invalidity or unenforceability of one or more provisions
of this Agreement shall not affect the validity or enforceability of any of the
other provisions, and this Agreement shall be construed as if such invalid or
unenforceable provisions were omitted. If any provision is unenforceable because
it is overbroad, the parties agree that such provision shall be limited to the
extent necessary to make it enforceable, it being the intent of the parties that
provisions of this Agreement be enforced to the maximum extent possible.
 
(k)  Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one agreement binding on all
parties. Each party shall become bound by this Agreement immediately upon
signing any counterpart, independently of the signature of any other party. In
making proof of this Agreement, however, it will be necessary to produce only
one copy signed by the party to be charged.
 
Signature Page Follows
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Consultant and the Company have executed
this Agreement effective as of the Effective Date.
 

       
El Capitan Precious Metals, Inc.
a Minnesota corporation
 
   
   
  By:    /s/ Kenneth P. Pavlich  

--------------------------------------------------------------------------------

       Kenneth P. Pavlich  
Its: President and CEO 

 

           
   
   
  By:   /s/ Charles C. Mottley  

--------------------------------------------------------------------------------

Charles C. Mottley
   

 
 
 

--------------------------------------------------------------------------------

 
 

